PER CURIAM.
This is an appeal from an order denying a temporary injunction. Respondent John B. Christianson summarily seized four mobile homes belonging to his tenant, Petitioner Big Country Homes, Inc., and refused to return them until Big Country Homes settled his claim for rent and damages to the sales lot owned by Christianson and on which the mobile homes were located before the seizure. The trial court granted a temporary restraining order and a temporary injunction preventing Chris-tianson from disposing of, encumbering or damaging the homes but refused to issue a temporary injunction requiring Christian-son to make possession of the mobile homes available to Big Country Homes. The court of civil appeals has affirmed, holding, inter alia, that the trial court did not abuse its discretion in denying the temporary injunction requested. 513 S.W.2d 600. We agree that no abuse of discretion has been shown and therefore express no opinion on the other issues discussed and other points of error ruled upon by the court of civil appeals. Application for writ of error is refused, no reversible error.